Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 11-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-22 of copending Application No. 16/766307. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instantly claimed inventions and the copending claimed inventions differ somewhat in scope, they overlap to the extent that one practicing the copending claimed inventions would practice the instantly claimed inventions and vice versa. Copending claims 13 and 14 read on polyester polyol made with all isophthalic acid which reads on the instant claim 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-24 of copending Application No. 16/766304. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instantly claimed inventions and the copending claimed inventions differ somewhat in scope, they overlap to the extent that one practicing the copending claimed inventions would practice the instantly claimed inventions and vice versa. The copending liquid sets make obvious the instantly claimed aqueous polyurethane compositions because the copending liquid sets contain the instantly claimed aqueous polyurethane compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2008/0090949 to Nagao et al. (Cited on IDS).
As to claims 11-12, Nagao discloses an aqueous inkjet recording comprising an aqueous cationic polyurethane dispersion containing a polyurethane obtainable by reacting an aromatic polyester polyol prepared from terephthalic acid (claim 12), a polyisocyanate, and a diol including a quaternary N-atom or a tertiary amino group that is present on a side chain of a carbon chain linking two hydroxyl groups of the diol (See Example 5, 0194-0197) and a colorant (0164, 0245, Table 5).  Note the polyol (E) of Nagao (0196, 0185).  The ordinary skill artisan would understand this compound to be a diol having the instantly claimed quaternary N-atom or a tertiary amino group that is in a side chain according to instant claim 11.  The diol moiety in the urethane structure of Nagao (0042) further clarifies Nagao’s exemplified compound of their paragraphs 0196 and 0185.
As to claim 18, Nagao discloses polypropylene glycol is also added to the polyurethane dispersion (Example 5).
As to claims 20-21 and 24, Nagao discloses an aqueous inkjet recording comprising an aqueous cationic polyurethane dispersion containing a polyurethane obtainable by reacting an aromatic polyester polyol prepared from terephthalic acid (claim 21), a polyisocyanate, and a diol including a quaternary N-atom or a tertiary amino group that is present on a side chain of a carbon chain linking two hydroxyl groups of the diol (See Example 5, 0194-0197) and a colorant (0164, 0245, Table 5).  Note the polyol (E) of Nagao (0196, 0185).  The ordinary skill artisan would understand this compound to be a diol having the instantly claimed quaternary N-atom or a tertiary amino group that is in a side chain according to instant claim 11.  The diol moiety in the urethane structure of Nagao (0042) further clarifies Nagao’s exemplified compound of their paragraphs 0196 and 0185.  Nagao discloses a method comprising providing a substrate, applying the aqueous treatment inkjet receiving agent on a substrate and drying the obtained film under low-temperature conditions (0178-0180) to form an image (0012, 0017)
As to claims 22-23, Nagao discloses a method for coating or impregnating the ink-jet receiving agent is not limited in particular and well known conventional methods can be used, which is taken to meet ink jetting (0179).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0090949 to Nagao et al. (Cited on IDS) in view of U.S. Patent No. 7,495,058 to Kitada et al.
As to claim 13, Nagao discloses an aqueous inkjet recording comprising an aqueous cationic polyurethane dispersion containing a polyurethane obtainable by reacting an aromatic polyester polyol prepared from terephthalic acid (claim 12), a polyisocyanate, and a diol including a quaternary N-atom or a tertiary amino group that is present on a side chain of a carbon chain linking two hydroxyl groups of the diol (See Example 5, 0194-0197) and a colorant (0164, 0245, Table 5).  Note the polyol (E) of Nagao (0196, 0185).  The ordinary skill artisan would understand this compound to be a diol having the instantly claimed quaternary N-atom or a tertiary amino group that is in a side chain according to instant claim 11.  The diol moiety in the urethane structure of Nagao (0042) further clarifies Nagao’s exemplified compound of their paragraphs 0196 and 0185.
The content of isophthalic acid is not expressly taught.	Kitada discloses an aqueous coating agent comprising a water-dispersible polyurethane prepared from a aromatic polyester polyol comprising a mixture of terephthalic and isophthalic acid that account for 70 to 100 mol% of the dicarboxylic acid in the polyester polyol (8:36-57, table 1) and the isophthalic acid accounts for 30 mol% (Table 1, polyester polyol P-1).
At the time of filing it would have been obvious to a person of ordinary skill in the art to replace the polyester polyol of Nagao with the polyester polyol of Kitada because such a polyester polyol makes it possible to provide an aqueous coating agent capable of forming a coating layer which excellent adhesion to a base material, excellent heat resistance, blocking resistance, water resistance, and solvent resistance (8:50-57).



Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0090949 to Nagao et al. (Cited on IDS) in view of U.S. Patent Pub. No. 2013/0165584 to Ishibashi et al.
As to claims 14-15, Nagao discloses an aqueous inkjet recording comprising an aqueous cationic polyurethane dispersion containing a polyurethane obtainable by reacting an aromatic polyester polyol prepared from terephthalic acid (claim 12), a polyisocyanate, and a diol including a quaternary N-atom or a tertiary amino group that is present on a side chain of a carbon chain linking two hydroxyl groups of the diol (See Example 5, 0194-0197) and a colorant (0164, 0245, Table 5).  Note the polyol (E) of Nagao (0196, 0185).  The ordinary skill artisan would understand this compound to be a diol having the instantly claimed quaternary N-atom or a tertiary amino group that is in a side chain according to instant claim 11.  The diol moiety in the urethane structure of Nagao (0042) further clarifies Nagao’s exemplified compound of their paragraphs 0196 and 0185.
Nagao does not expressly teach pigment.
Ishibashi teaches an inkjet recording composition comprising a water-dispersible polyurethane resin having a tertiary amino group and an anionic polar group and self-dispersible carbon black pigment having a surface acidic group (Abstract).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the pigment taught in Ishibashi to the composition of Nagao because the pigment exhibits excellent image density, dispersibility, storage stability, and resolubility, and forms an ink film that exhibits marker resistance and rubfastness (Abstract).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0090949 to Nagao et al. (Cited on IDS) in view of U.S. Patent Pub. No. 2008/0214729 to Buter et al.
As to claims 14-17, Nagao discloses an aqueous inkjet recording comprising an aqueous cationic polyurethane dispersion containing a polyurethane obtainable by reacting an aromatic polyester polyol prepared from terephthalic acid (claim 12), a polyisocyanate, and a diol including a quaternary N-atom or a tertiary amino group that is present on a side chain of a carbon chain linking two hydroxyl groups of the diol (See Example 5, 0194-0197) and a colorant (0164, 0245, Table 5).  Note the polyol (E) of Nagao (0196, 0185).  The ordinary skill artisan would understand this compound to be a diol having the instantly claimed quaternary N-atom or a tertiary amino group that is in a side chain according to instant claim 11.  The diol moiety in the urethane structure of Nagao (0042) further clarifies Nagao’s exemplified compound of their paragraphs 0196 and 0185.
Nagao does not expressly teach pigment.
Buter discloses polyurethane dispersant resins that contain color pigments including white pigments (0056)
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the pigment taught in Buter to the composition of Nagao based on the desired color, properties, and stability (0052).  By using these white titanium dioxide pigments as the pigment of the aqueous polyurethane ink jet composition of Nagao would have been expected to give white treated substrates which will show the inkjet printing better just as the black type on this white page shows well due to its contrast with the white background and would have been expected to give the benefits of the aqueous polyurethane treatment of Nagao.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0090949 to Nagao et al. (Cited on IDS) in view of U.S. Patent Pub. No. 2013/0316098 to Lubnin et al.
As to claim 19, Nagao discloses an aqueous inkjet recording comprising an aqueous cationic polyurethane dispersion containing a polyurethane obtainable by reacting an aromatic polyester polyol prepared from terephthalic acid (claim 12), a polyisocyanate, and a diol including a quaternary N-atom or a tertiary amino group that is present on a side chain of a carbon chain linking two hydroxyl groups of the diol (See Example 5, 0194-0197) and a colorant (0164, 0245, Table 5).  Note the polyol (E) of Nagao (0196, 0185).  The ordinary skill artisan would understand this compound to be a diol having the instantly claimed quaternary N-atom or a tertiary amino group that is in a side chain according to instant claim 11.  The diol moiety in the urethane structure of Nagao (0042) further clarifies Nagao’s exemplified compound of their paragraphs 0196 and 0185.  Nagao further teaches the addition of a polyether polyol to the composition (Example 5).
The claimed polyether polyol is not disclosed.
However, the use of Ymer N120 and Tegomer D-3403 (same commercially available polyethers used in the instant case) in cationic polyurethane dispersions for waterborne digital print applications was known at the time of filing.  This is supported by Lubnin (Abstract, 0103).  At the time of filing it would have been obvious to a person of ordinary skill in the art to use the water dispersibility enhancing compounds of Lubnin in the composition of Nagao to enhance colloidal stability or improve water- or polar solvent absorbing characteristics (0102-0103).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763